Citation Nr: 0801843	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media and otitis externa.  

2.  Entitlement to service connection for skin rash.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from April 1993 
through March 1999.

This matter arises from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In November 2006, the Board remanded the veteran's claims for 
further development.  The case has since returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  A current diagnosis of bilateral otitis media or otitis 
externa is not shown.  

2.  A current skin rash is not shown.  


CONCLUSIONS OF LAW

1.  Bilateral otitis media and otitis externa were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Skin rash was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In correspondence dated July 2003 and January 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to her claims.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002). Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claims.  38 C.F.R. § 
3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Otitis Media and Otitis Externa

The veteran asserts that she is entitled to service 
connection for bilateral otitis media and otitis externa.  
Service medical records indicate treatment in June 1998 for 
complaints of right earache.  Examination revealed right 
otitis media and left impacted cerumen.  

VA medical record in January 2002 noted a diagnosis of 
"otitis externa- originated in military - flaring." VA 
medical record in May 2002 noted a diagnosis of chronic 
otitis externa.  No further treatment noted. 

In November 2006, the Board remanded this issue in order to 
determine if the veteran currently has otitis externa or 
media, and if so, whether it was related to the complaints 
for which the veteran was treated during service.  

VA examination in April 2007 indicated that there was no 
evidence of otitis media or otitis externa in either ear on 
examination.  Otoscopy revealed clear ear canals with intact 
eardrums in both ears.  Tympanometry indicated pressure, 
compliance, and ear canal volume within normal limits in both 
ear.  Acoustic reflexes were present and reflex decay was 
negative in both ears.  The examiner noted that the veteran 
had normal hearing in both ears.  

Upon review, the findings from the VA examination in April 
2007 are probative evidence.  The purpose of the examination 
was to determine the nature and etiology of any otitis media 
or otitis externa in either ear.  The findings were based on 
clinical evaluation of the veteran, subjective history from 
the veteran, and review of the claims folder, including the 
service medical records and VA medical records dated in 2002, 
and clinical evaluation.    

The Board recognizes that the veteran was treated for otitis 
media in service, and externa and media in 2002; however, the 
probative medical evidence does not show a current diagnosis 
of otitis media or externa in either ear.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Based upon the above, the preponderance of the evidence is 
against the service connection claim for such disability, and 
the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  

Skin Rash

Service medical records show treatment for skin problems.  A 
September 1994 medical record noted findings of red and 
irritated genital area.  The assessment was genital rash, 
likely allergic.  A September 1996 medical record noted 
complaints of welts and itching.  Evaluation indicated 
generalized urticaria.  A diagnosis of urticaria was given.  

Post service medical records include a VA medical record in 
January 2002 noting dry, acyanotic skin with facial acne.  VA 
medical record in February 2002 revealed complaints of 
hyperpigmented scars and acne on face, and complaints of 
keloid on right ear.  Examination revealed a right earlobe .6 
centimeter circular rubbery plaque comedones and 
hyperpigmented macules on face, few papules.  The assessment 
was acne.  A VA medical record in May 2002 noted a diagnosis 
of acne.  A VA medical record in February 2003 indicated that 
the veteran had skin lesions/herpes.  A VA medical record in 
June 2003 revealed a few papules on cheeks and chin with no 
pustules.  The assessment was acne breakout. 

VA examination report in May 2007 was performed with the 
purpose of determining the diagnosis and etiology of the 
veteran's skin rash.  The report indicated that the claims 
file was reviewed.  The physician made no findings of eczema 
or urticaria.  The assessment was history of eczema currently 
under control and a history or urticaria in service which 
spontaneously resolved.  The examiner did not see any 
connection between the veteran's genital herpes and her 
history of eczema and urticaria.  

Upon review, no current skin rash was shown on the most 
recent VA examination, other than service-connected genital 
herpes.  While the medical evidence of record notes a history 
of eczema and urticaria, there is no clinical evidence 
indicating that the veteran has a current skin disability, 
other than residuals of service-connected genital herpes.  As 
noted above, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a 
current skin rash has not been shown, service connection must 
be denied.

Based upon the above, the preponderance of the evidence is 
against the service connection claim for such disability, and 
the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  


ORDER

Service connection for bilateral otitis media and otitis 
externa is denied.  

Service connection for skin rash is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


